Title: To George Washington from Brigadier General William Smallwood, 1 December 1777
From: Smallwood, William
To: Washington, George



Sir,
Camp [Whitemarsh, Pa.] Decemr 1st 1777

The Distresses of the Army, the Inclemency of the weather, & the approaching Season, combine to point out the Expediency of fixing on Winter Quarters; and in doing this, all local Attatchment ought to be sacrificed to the Public Good, to reduce the Enemy, & free ourselves, I wou’d chearfully resign myself to a Den the ensuing & many other Seasons if found necessary—Three Positions have been pointed out—from Bethlehem to Lancaster—the Valley in Hutts—& Wilmington—three Capital Objects are in View—The Health & Security, the Discipline of the Army—& the Support and covering the Country—the first Position wou’d be incompetent to any other than the first of these Objects. The Second wou’d not amply admit of, or be adequate to any other than the second Object, for it wou’d impair the Mens Health, & leave not only the Jerseys, but also the Delaware Government & Eastern Shore of Maryland open, which the Enemy woud avail themselves of, & get fully suppli’d this Season—The Third tho it does not fully coincide with our Views, yet in a more inlarged & general Degree, it answers the Object of our wishes, more than the preceeding or any Position I know of under our present Circumstances—I woud recommend sending the Sick to the first mentioned Position, but I am strongly impressed that the hail & active part of the Army ought to take post at Wilmington, to awe, & perhaps Annoy the Enemy, or at least prevent and deter them from taking possession of, or drawing their

Supplies from such an extensive Tract of Country as either of the other Positions than Wilmington wou’d lay open to them—Wilmington & its vicinage will cover more Troops, & is more compact, may annoy the Enemy, will obstruct them, & cover more of the Country than any Position I am acquainted with under our present Situation, & will admit of Exercise & manœuvring (from the compact Station) upon as large a Scale & as often as may be necessary, & with respect to insecurity against Surprize I think no Post within a Nights March of the Delaware below Philada cou’d be rendered more secure—a Post thats perfectly secure is eligible, but I am induced to think it wou’d have a bad Tendency on our Army, Officers of All Ranks & Denominations wou’d be going Home, their Importunities wou’d be irresistible, the Soldiers wou’d follow their Example, & if Furloughs were not granted, Desertion wou’d ensure, & in most Instances a Neglect of, & inattention to Discipline.
Being Officer of the Day Time admits not of my enlarging more on this Subject; or adding further than that I have the Honor to be with great Respect your Excellency’s most Obedt Sevt

W. Smallwood

